DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1, 2, 7-11 and 16-18 rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Lee et al, U.S. Patent Application Publication No. 2016/0249123 (hereinafter Lee).
	Regarding claim 1, Lee discloses an audio output mode adjustment structure that is applied to an electronic device (from paragraph 0026, see cellular telephone) with a handset mode, the audio output mode adjustment structure comprising:
	a sound output channel (from Figure 3, see unit 20) communicating an interior of the electronic device and an exterior of the electronic device and having an opening that is located at a top of the electronic device; and
	an adjustment unit (from Figure 3, see unit 46) that is configured to move relative to the opening of the sound output channel, wherein the electronic device outputs in:
	a loud-speaking mode (from paragraph 0057, see speaker-phone call), the adjustment unit does not cover the sound output channel and sound waves propagate in a straight line through the opening of the sound output channel, and
	the handset mode, the adjustment unit covers the opening of the sound output channel so that the sound waves propagate toward a display screen (from Figure 1, see unit 14) side of the electronic device through the opening of the sound output channel. 
	
	Regarding claim 2, see paragraph 0061.
	
	Regarding claim 7, see Figure 16.
	Regarding claim 8, see Figure 16.
	Regarding claim 9, see paragraph 0047.
	Regarding claim 10, see paragraph 0047.
Regarding claim 11, see paragraph 0047.
	
	Regarding claim 16, Lee discloses an audio output mode adjustment method that is applied to an electronic device (from paragraph 0026, see cellular telephone) having an audio output mode adjustment structure, the audio output mode adjustment structure being applied to the electronic device with a handset mode and having a sound output channel (from Figure 3, see unit 20) communicating an interior of the electronic device and an exterior of the electronic device, and an opening (from Figure 3, see unit 22) of the sound output channel that is located at a top of the electronic device;
	the audio output mode adjustment structure further includes an adjustment unit (from Figure 3, see unit 46) that is configured to move relative to the opening of the sound output channel, wherein when the electronic device outputs audio in:
	a loud-speaking mode (from paragraph 0057, see speaker-phone call), the adjustment unit does not cover the sound output channel and sound waves propagate in a straight line through the opening of the sound output channel, and
	the handset mode, the adjustment unit covers the opening of the sound output channel so that the sound waves propagate toward a display screen (from Figure 1, see unit 14) side of the electronic device through the opening of the sound output channel;
	the audio output mode adjustment comprising:
	receiving audio output mode adjustment information (from Figure 15, see 104);
	determining a target audio output mode based on the audio output mode adjustment information (from paragraph 0057, see determine whether it is appropriate to change the state of shutter); and
	adjusting a position of the adjustment unit of the audio output mode adjustment structure relative to the opening of the sound output channel based on the target audio output mode (from Figure 15, see step 108).

	Regarding claim 17, see paragraph 0057.

	Regarding claim 18, Lee discloses an electronic device (from paragraph 0026, see cellular telephone) having an audio output mode adjustment structure that is applied to an electronic device with a handset mode, the audio output mode adjustment structure includes a sound output channel (from Figure 3, see unit 20) communicating an interior of the electronic device and an exterior of the electronic device, and an opening of the sound output channel that is located at the top of the electronic device; 
	the audio output mode adjustment structure further includes an adjustment unit (from Figure 3, see unit 46) that is configured to move relative to the opening of the sound output channel, wherein when the electronic device outputs audio in:
	a loud-speaking mode (from paragraph 0057, see speaker-phone call), the adjustment unit does not cover the sound output channel and sound waves propagate in a straight line through the opening of the sound output channel, and
	the handset mode, the adjustment unit covers the opening of the sound output channel so that the sound waves propagate toward a display (from Figure 1, see unit 14) screen side of the electronic device through the opening of the sound channel;
	the electronic device comprising:
		one or more processors; and
	a non-transitory storage that is coupled to the one or more processors; and
	a plurality of programs stored in the non-transitory storage that, when executed by the one or more processors, cause the electronic device to:
	receive audio output mode adjustment information (from Figure 15, see 104);
	determine a target audio output mode based on the audio output mode adjustment information (from paragraph 0057, see determine whether it is appropriate to change the state of shutter); and
	adjust a position of an adjustment unit of the audio output mode adjustment structure relative to an opening of a sound output channel based on the target audio output mode (from Figure 15, see step 108). 

Allowable Subject Matter
3.	Claims 3-6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
4.	Masato, Japanese Patent Application Publication No. 2001/285428 (hereinafter Masato) discloses a handset mode, wherein the adjustment unit covers the opening of the sound output channel. 

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
May 17, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652